Digitally signed by
                                                                     Reporter of Decisions
                       Illinois Official Reports                     Reason: I attest to the
                                                                     accuracy and
                                                                     integrity of this
                                                                     document
                                Appellate Court                      Date: 2017.07.06
                                                                     08:48:12 -05'00'



                   People v. Smith, 2017 IL App (1st) 161231



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption           JEROME SMITH, Defendant-Appellee.



District & No.    First District, Second Division
                  Docket No. 1-16-1231



Filed             May 2, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 15-CR-9000; the
Review            Hon. Neil Linehan, Judge, presiding.



Judgment          Affirmed.


Counsel on        Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
Appeal            Solicitor General, and Michael M. Glick and Garson Fischer,
                  Assistant Attorneys General, of counsel), for the People.

                  No brief filed for appellee.



Panel             JUSTICE NEVILLE delivered the judgment of the court, with
                  opinion.
                  Justices Pierce and Mason concurred in the judgment and opinion.
                                              OPINION

¶1       When police searched Jerome Smith’s home, they found marijuana and counterfeit
     currency. Smith admitted that he used equipment police found in his home to make the
     counterfeit currency. The State accused Smith of marijuana possession, and he pled guilty to
     the charge. More than a year later, prosecutors persuaded a grand jury to indict Smith for
     manufacturing counterfeit currency, where the grand jury based the new charge on evidence
     the State obtained in connection with the search that led to the charge of marijuana possession.
     The circuit court granted Smith’s motion to dismiss the counterfeiting charge, as the circuit
     court found that the compulsory joinder statute (720 ILCS 5/3-3 (West 2012)) required the
     State to charge Smith with counterfeiting when it prosecuted Smith for marijuana possession.
     We find that under the reasoning of People v. Hunter, 2013 IL 114100, the new charge violates
     the compulsory joinder statute. Accordingly, we affirm the trial court’s judgment.

¶2                                       BACKGROUND
¶3       On December 16, 2013, an informant gave a statement to police informing them that
     Jerome Smith had contraband in his home. Two days later, Chicago police officers and special
     agents for the United States Secret Service searched Smith’s home. They found marijuana,
     counterfeit currency, and some machinery and tools. Police arrested Smith. A Secret Service
     agent interviewed Smith, and on the day of the arrest, December 18, 2013, Smith signed a
     statement in which he admitted that for three months, he had used the machinery and tools to
     make counterfeit currency.
¶4       The State charged Smith with possession of marijuana, and on May 29, 2014, Smith pled
     guilty to the charge. The circuit court sentenced Smith to probation. The United States
     Attorney’s Office decided not to prosecute Smith for counterfeiting. The Cook County State’s
     Attorney’s Office also decided not to prosecute Smith further. The Illinois Attorney General
     decided to pursue further charges based on the informant’s statement, Smith’s statement, and
     the items found in the December 18, 2013, search of Smith’s home. On June 9, 2015, a grand
     jury indicted Smith for manufacturing counterfeit currency between September 2013 and
     December 2013.
¶5       Smith moved to dismiss the indictment, arguing that the new charge violated the
     compulsory joinder statute. The circuit court granted the motion to dismiss and denied the
     State’s motion to reconsider. The State now appeals.

¶6                                             ANALYSIS
¶7       Smith has not filed an appellee’s brief. We will consider the case on the basis of the State’s
     brief alone. First Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133
     (1976).
¶8       The compulsory joinder statute provides:
             “(a) When the same conduct of a defendant may establish the commission of more than
             one offense, the defendant may be prosecuted for each such offense.
                 (b) If the several offenses are known to the proper prosecuting officer at the time of
             commencing the prosecution and are within the jurisdiction of a single court, they must


                                                 -2-
               be prosecuted in a single prosecution *** if they are based on the same act.” 720 ILCS
               5/3-3 (West 2012).
¶9         The State admits prosecutors knew of the counterfeiting when they charged Smith with
       marijuana possession and that the Cook County criminal court had jurisdiction to adjudicate
       both the marijuana charge and the counterfeiting charge. The State contests only the circuit
       court’s finding that the counterfeiting and the possession of marijuana constituted the “same
       act” within the meaning of the compulsory joinder statute. Because the case presents an issue
       that requires this court to engage in statutory construction, we review the judgment de novo.
       Hunter, 2013 IL 114100, ¶ 12.
¶ 10       In Hunter, the court explained the objective in construing a statute as follows:
               “The primary objective in construing a statute is to ascertain and give effect to the
               intent of the legislature. The most reliable indicator of legislative intent is the language
               of the statute, given its plain and ordinary meaning. A court must view the statute as a
               whole, construing words and phrases in light of other relevant statutory provisions and
               not in isolation. Each word, clause, and sentence of a statute must be given a reasonable
               meaning, if possible, and should not be rendered superfluous. The court may consider
               the reason for the law, the problems sought to be remedied, the purposes to be
               achieved, and the consequences of construing the statute one way or another. Also, a
               court presumes that the legislature did not intend to create absurd, inconvenient, or
               unjust results.” Hunter, 2013 IL 114100, ¶ 13.
¶ 11       The General Assembly enacted the compulsory joinder statute “to prevent the prosecution
       of multiple offenses in a piecemeal fashion and to forestall, in effect, abuse of the prosecutorial
       process. [Citations.] A prosecutor might otherwise harass a defendant through successive
       prosecutions of multiple offenses and put a defendant through the expense of several trials
       until the prosecutor obtains a result that satisfies him.” People v. Quigley, 183 Ill. 2d 1, 7
       (1998).
¶ 12       The circuit court relied on Hunter, 2013 IL 114100, as authority supporting its dismissal of
       the indictment. In Hunter, police found marijuana and guns when they arrested Hunter. The
       State charged Hunter with marijuana possession, and Hunter demanded trial. Six months later,
       the State obtained from the grand jury an indictment against Hunter on five new charges
       related to gun possession. Hunter moved to dismiss the gun-related charges under the
       compulsory joinder statute. The circuit court granted the motion, and the State appealed.
¶ 13       The Hunter court said:
                   “Beginning with the plain language of the compulsory joinder statute, the term ‘act’
               is generally regarded as ambiguous. ‘The word “act” has been defined in many
               different ways, often depending upon the purpose for which the word is used.’ 1 Wayne
               R. LaFave, Substantive Criminal Law § 6.1(a), at 422 (2d ed. 2003); accord Black’s
               Law Dictionary 27 (9th ed. 2009) (‘ “The term act is one of ambiguous import, being
               used in various senses of different degrees of generality.” ’ (quoting Glanville L.
               Williams, Salmond on Jurisprudence 367 [(10th ed. 1947)))].
                                                          ***
                   *** In arguing against defendant’s motion to dismiss before the circuit court, the
               State pressed its elements-based definition of act ***. The following colloquy
               occurred:


                                                    -3-
                       ‘THE COURT: So here’s my question, if somebody was serving a search
                   warrant on a house and looking for a variety of unlawfully possessed items and they
                   searched in the house and they found automatic weapons in one bedroom and
                   counterfeit money in another bedroom and stolen goods in a third bedroom and a
                   pound of cocaine in the kitchen and a stolen car in the garage, are those—is that one
                   act or several acts?
                       [Prosecutor]: Under the definition in Crespo and the King definition, those
                   would be separate acts, Judge.
                       THE COURT: No kidding.
                       [Prosecutor]: Because they can support multiple charges, multiple offenses:
                   Possession of controlled substance, possession of stolen motor vehicle, et cetera.
                       THE COURT: So you think then in that scenario the police could charge the
                   defendant with possession of one item, and then 160 days or so later file some more
                   charges, and then 160 days later file some more charges?
                       [Prosecutor]: Yes, I do. I think that’s exactly the law, Judge.
                       THE COURT: No kidding.’
                   The circuit court obviously rejected the absurd and unjust consequences of the
                   State’s contention. We do likewise.
                       The legislature intended the compulsory joinder statute to prevent the
                   successive prosecutions of multiple offenses described in the above-quoted
                   colloquy. ***
                       ***
                       In sum, defendant simultaneously possessed the cannabis and two handguns,
                   and this contraband was discovered during the same search, at the same place, and
                   at the same time. Based on these facts, we conclude that defendant committed a
                   single physical act within the meaning of the compulsory joinder statute.” Hunter,
                   2013 IL 114100, ¶¶ 16-27.
¶ 14       The State argues that printing the counterfeit currency from September through December
       2013 cannot count as the same act as possessing drugs on December 18, 2013. In effect, the
       State contends that our supreme court would respond differently to the hypothetical situation
       posited by the circuit court judge in Hunter, if the judge made one change. If police found
       drugs, guns, counterfeit money, and machinery used to make counterfeit money, possession of
       the drugs and guns would count as one act separate from the act of making counterfeit money.
       The State argues that the compulsory joinder statute permits it to charge the defendant with
       drug and gun possession, wait 160 days, and then file new charges based on the possession of
       counterfeit money and machinery used to make counterfeit money, as long as the State charged
       the defendant with making, and not possession of, counterfeit money.
¶ 15       We disagree. We do not believe the General Assembly intended to reward prosecutors for
       piecemeal litigation that harasses a defendant, as long as the State artfully pleads offenses
       discovered at the same time as separate acts committed at separate times. The State’s
       interpretation of the compulsory joinder statute would permit prosecutors to impose
       consecutive sentences the court would not otherwise order, by waiting until the defendant
       served his sentence on one charge before formally seeking an indictment on other charges
       based on information prosecutors knew when they filed the original charges. We agree with the

                                                   -4-
       circuit court that permitting the State to pursue the new charges here would contravene the
       purpose of the compulsory joinder statute as interpreted in Hunter.

¶ 16                                        CONCLUSION
¶ 17       Following the reasoning of Hunter, we find that the compulsory joinder statute barred the
       State from bringing against Smith new charges arising from his possession of items found in
       the search of his home on December 18, 2013, after Smith pled guilty to (and served most of
       his sentence for) possessing marijuana police found in their search on December 18, 2013.
       Accordingly, we affirm the trial court’s judgment dismissing the new charges.

¶ 18      Affirmed.




                                                 -5-